Citation Nr: 1455321	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-02 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and witnesses




ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1975.  He died in July 2008, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the matter, however, is retained by the RO in Des Moines, Iowa.

In June 2013, the appellant testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The Board acknowledges that the RO listed the issue as a claim to reopen based upon the submission of new and material evidence, concluding that the initial denials of the claim for service connection for cause of the Veteran's death in July 2009 and March 2010 became final.  After reviewing the record, however, the Board notes that the appellate submitted additional evidence within one year following the July 2009 rating decision, and the RO readjudicated the claim based upon the new submission of evidence in March 2010.  Following the March 2010 readjudication, the appellant submitted additional evidence in September 2010-which included private treatment records indicating that the Veteran had been diagnosed with hypertension.  The Board hereby determines that such evidence constituted new and material evidence under 38 C.F.R. § 3.156(b) because the claim was initially denied under one theory of entitlement, in part, in July 2009 because "there is no evidence confirming that [the Veteran] actually had hypertension."  The submission of new and material evidence thereby rendered the March 2010 rating decision non-final.  See Young v. Shinseki, 22 Vet. App. 461 (2009); Buie v. Shinseki, 24 Vet. App. 242 (2010) (when assessing the finality of a rating decision, it is not enough to determine that submissions within one year of a rating decision are not notice of disagreements; the Board is also required to consider the applicability of § 3.156(b)).  Also, the appellant submitted deck logs.  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c) (2014).  The record reflects a continuous prosecution of the claim since the original July 2009 denial.  Therefore, the appellant's claim has been recharacterized above as a meritorious claim for service connection for the cause of the Veteran's death rather than as a claim to reopen.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully reviewing the record, the Board concludes that a remand is necessary for additional development.

As an initial matter, the Board finds that the case must be remanded for an adequate VA opinion.  It is noted that the Veteran's death certificate indicates that his immediate cause of death was "(a) anoxic brain injury" and "(b) sudden cardiac death."  As a result, the RO obtained an opinion in July 2009 to ascertain whether the notation of high blood pressure readings on the Veteran's May 1976 separation examination may have indicated he had hypertension and whether such hypertension played a part in his death.  The separation examination report noted "[patient] advised re[garding] hypertension - P3."  After reviewing the service treatment records, the July 2009 VA examiner concluded that it appeared that the Veteran's death was not due to hypertension or any complications thereof because there was an absence of records indicating that the Veteran had any condition "that could contribute to sudden cardiac death (i.e. . . . hypertensive heart disease[)]" or any "records confirming that he actually had [hypertension]."  

However, because the appellant subsequently submitted private treatment records indicating that the Veteran was in fact diagnosed with hypertension during his lifetime, the Board finds that a new VA opinion is warranted to ascertain the likelihood that such hypertension may have been related to service, including the high blood pressure readings and notation of hypertension on his separation examination, and, if so, the role that hypertension may have played in his death.   See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (providing that 
38 U.S.C.A. § 5103A(a), and not (d), applies to DIC claims and that § 5103A(a) indicates that VA needs to obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."); Wood v. Peake, 
520 F.3d 1345, 1348 (Fed. Cir. 2008) (stating that 38 U.S.C.A. § 5103A(a) "only excuses . . . VA from making reasonable efforts to provide such assistance, if requested, when 'no reasonable possibility exists that such assistance would aid in substantiating the claim.'").

Additionally, the service personnel records reflect that the Veteran served in the Naval Reserves following active duty.  Because there may be treatment records and annual examination reports from the Veteran's reserve service containing probative evidence regarding the Veteran's medical condition during this time, including blood pressure readings, these records are potentially relevant and must be obtained on remand.

Finally, the Board determines that additional development is needed to ascertain whether the Veteran may have been exposed to herbicide agents during service.  In this case, the record sufficiently establishes that the Veteran served in the "blue waters" off the Republic of Vietnam.  Current VA laws and regulations establish that "blue water" Veterans are generally not eligible for the presumption of herbicide exposure.  The appellant has submitted a January 2012 letter from the Chief Officer of Public Health stating that "U.S. Navy ships were instructed not to take in water for desalinization any closer than 12 miles out to sea.  As a result, any dioxin contamination would have been minimal."  However, when VA attempted to contact the National Archives and Records Administration (NARA) regarding "standard operating procedures for desalination for ships off the coast of Vietnam," NARA responded in November 2012 that it was "not able to locate the records that you have requested."  Instead, NARA recommended that VA follow up with the Naval History and Heritage Command in Washington, D.C., and the Washington National Records Center in Suitland, Maryland.  A single address to contact the record manager of the Navy was provided, but the claims file is absent for any documentation that VA ever properly followed up with a new request for information from this address.  As such, on remand, additional efforts must be undertaken to obtain the requested desalinization procedures.  

Additionally, the Board finds that additional efforts are needed to investigate the appellant's assertion that the Veteran was at least minimally exposed to herbicide agents aboard the U.S.S. Cook (DE 1083).  She has submitted a buddy statement of a fellow serviceman noting the U.S.S. Cook's deployment to Haiphong Harbor, deck logs noting the ship's involvement in Operation Frequent Winds (including taking stores, personnel, and refugees from Vietnamese vessels and helicopters from Vietnam), and letters and a video documentary regarding another naval ship also involved in Operation Frequent Winds, the U.S.S. Kirk.  She also submitted hearing testimony from additional witnesses attesting to these allegations and Operation End Sweep.  Given the alleged proximity to shore referenced by the appellant's evidence, a search should be conducted to determine whether the U.S.S. Cook may have conducted operations in "brown waters" or was otherwise engaged in operations that would have exposed its crewmembers to herbicides.  See Policy (211): Information on Vietnam Naval Operations, Comp. & Pen. Serv. Bull. (U.S. Dep't of Veterans Affairs, Washington, D.C., Jan. 2010, at 1) (stating that the presumption of herbicide exposure also applies for Navy veterans who served on vessels that were originally designated as offshore, or "blue water" vessels, but nevertheless conducted operations on the inland "brown water" rivers and delta areas of Vietnam).  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate action to substantiate the allegation that the U.S.S. Cook (DE 1083) conducted operations in "brown water" delta areas, including Haiphong Harbor, of the Republic of Vietnam or otherwise was contaminated (from refugees, personnel, distilled water, run off, airborne particles, etc.) by herbicides during Operation End Sweep and/or Operation Frequent Winds in 1975, including contacting the Department of Defense as appropriate to determine such exposure.   

2.  Contact the records manager of the Navy, whose address was provided by NARA in its November 30, 2012 letter, for information regarding standard operating procedures for desalinization for ships off the coast of Vietnam.  

3.  Obtain the Veteran's Naval Reserve service treatment records.  The claims file should clearly document VA's efforts to obtain these records, and, if unavailable, the appellant should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e).

4.  After accomplishing the development directed in steps (1) through (3) above, obtain an addendum opinion regarding the nature and etiology of the Veteran's cause of death.  The claims file [i.e. both the paper claims file and any relevant medical records contained in the electronic file(s)] must be provided to and reviewed by the examiner.

The examiner is requested to provide an opinion as to the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was related to service, including the high blood pressure readings and notation of "[patient] advised re[garding] hypertension - P3" found on the Veteran's separation examination report.

(b) Whether it is at least as likely as not (50 percent or greater probability) that hypertension (1) involved an active process affecting a vital organ and resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death or was of such severity as to have a material influence in accelerating death, or (2) otherwise caused the death of the Veteran or contributed substantially or materially, combined, aided or lent assistance to cause the death of the Veteran.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

5.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, the appellant and her representative should be furnished a supplemental statement of the case and be provided with an appropriate period of time to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




